DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1, 4, 7-8, 11-13, 16, 28, 48-49, 62-63, 65-66, 77-79 and 93-100 are pending. Claims 1, 4, 7-8, 11-13, 16, 28, and 48-49 are withdrawn. Claims 62-63, 65-66, 77-79 and 93-100 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Response to Arguments
Initially, it is noted that applicant’s arguments and amendments have overcome the claim objection, the indefiniteness rejection and the rejections over the combination of Schuy and Hurley.
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive with respect to the U.S.C. 103 rejection over Schuy. The applicant argues that it would not have been obvious to substitute a C12, C14 or C16 alkyl trialkoxysilane for the reagent used in Schuy’s only example. The applicant contends that Schuy does not provide one of skill in the art with any motivation to replace the silane of the example with the claimed silanes. However, the Examiner disagrees. In particular, Schuy appears to show that various silanes including the one from their example as well as C4-18 trialkoxysilanes are interchangeable reagents in the process at paragraph 0012. Therefore, the Examiner maintains that it would have been obvious to substitute a C16 trialkoxysilane for the silane in Schuy’s example with a reasonable expectation of success (given Schuy appears to teach the silanes are interchangeable, see also applicant’s Remarks on page 9 which appear to support that Schuy teaches the compounds are interchangeable) and the predictable result of providing a treated microstructured component.
The applicant further argues that evidence from the specification demonstrates that compounds of Formula III provide unexpected results with respect to stress tests. However, the evidence actually appears to show that the claimed compounds show improved properties with respect to chlorodimethyl alkylsilanes. However, the closest prior art, Schuy, teaches 1H,1H,2H,2H-perfluorooctyltriethoxysilane and applicant’s specification states that applicant’s claimed compound was only slightly better than 1H,1H,2H,2H-perfluorooctyltriethoxysilane (0748). Additionally, applicant’s specification states that the fluorinated compounds provide better anti-adhesion effect (0748). Therefore, when compared against the closest prior art, the Examiner disagrees that the claimed compounds provide unexpected results. Rather, the compounds appear to perform similarly to the compound used in Schuy’s example. Therefore, the rejections over Schuy are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 62, 63, 65, 66, 77-79 and 93-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuy et al. (U.S. PGPUB No. 2012/0138713).

	Regarding claims 62, 63, 65, 66, 77-79 and 93-100, Schuy teaches a microstructured component (abstract) comprising an inlet opening (0003), an outlet opening (0003) and inner surfaces formed by microstructures (0003). Schuy teaches treating both the inner surfaces comprising the microstructures and outer surface of the component by coating with a modification reagent to render the surfaces hydrophobic (0012 and 0015), the microstructured component can comprise two outlet openings (0017), wherein the channels of the outlet openings are oriented towards one another at an angle from 70-100° (0017). Schuy teaches activating the inner surfaces before modification (0009). Schuy additionally teaches the component further comprises a filter region between the inlet opening and outlet opening (0017), the component consisting of glass and silicon in addition to a modification reagent (0017) and wherein at least one of the materials is microstructured on a side on which the material is bonded to a second material and thus there is a microstructure located within in the component as a result of bonding between the different materials (0017). Schuy teaches coating the surface of the microstructured component by a process comprising contacting the surfaces with a modification reagent potentially comprising an alkyl triethoxysilane (0012 and 0033), which results in a hydrophobic surface by the chemical interaction between the surfaces and the modification reagent (0012). Schuy teaches the modification reagent can be present in an amount of 0.1-1% solution in solvent (see 0012, and note that it is expected that a 0.1-1% solution of a generic triethoxysilane will provide a concentration in the range of 0.001-2 mol/L). Finally, Schuy teaches that the microstructured component may be part of a discharge apparatus, in particular, an inhaler (0003). Schuy teaches that the inhaler may be provided to provide a fluid including a liquid medicinal product comprising a dispersion or solution of a pharmaceutical ingredient (0004). Schuy fails to explicitly teach the trialkoxy silane is one having the formula III as claimed. 
	However, Schuy does teach that the modification reagent can be alkyl trialkoxysilanes, and the use of chain lengths of particularly C4-C18 (0012). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute any of a C12, C14 and/or C16 alkyl trialkoxysilane as the modification reagent for the one specifically disclosed in Schuy’s only example. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success as Schuy specifically teaches these types of compounds, in an overlapping range for the alkyl chain (see above and note that overlapping ranges are prima facie evidence of obviousness), as alternatives for preparation of the microstructured component (see above) and they would be reasonably expected to provide identical properties.

Conclusion
Claims 1, 4, 7-8, 11-13, 16, 28, 48-49, 62-63, 65-66, 77-79 and 93-100 are pending. Claims 1, 4, 7-8, 11-13, 16, 28, and 48-49 are withdrawn. 
Claims 62-63, 65-66, 77-79 and 93-100 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
April 29, 2022Primary Examiner, Art Unit 1717